Pope, Judge.
This court having entered a judgment in the above-styled case at 192 Ga. App. 593 (385 SE2d 446) (1989) affirming the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court at 259 Ga. 794 (387 SE2d 570) (1990), judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Carley, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Birdsong, Sognier, Beasley and Cooper, JJ., concur.

*7Decided March 16, 1990.
Wildman, Harrold, Allen, Dixon & Branch, Alfred B. Adams III, Frank O. Brown, Jr., for appellant.
Carter & Butt, Eugene D. Butt, for appellee.